                      Case 1:15-cv-05871-KPF Document 139 Filed 11/14/19 Page 1 of 2




  MEMO ENDORSED
                                               THE CITY OF NEW YORK
JAMES E. JOHNSON
                                              LAW DEPARTMENT                                     LAURA IHEANACHOR
Corporation Counsel                                100 CHURCH STREET                         Assistant Corporation Counsel
                                                  NEW YORK, N.Y. 10007                                 Tel.: (212) 356-2368
                                                                                                        Fax: (212) 356-3509
                                                                                                     liheanac@law.nyc.gov



                                                                         November 13, 2019

        BY ECF & E-MAIL
        Honorable Katherine Polk Failla
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007


                 Re:      Kelly Price v. City of New York, et al.
                          15 CV 5871 (KPF)

        Your Honor:

                        I am an Assistant Corporation Counsel in the Special Federal Litigation Division
        of the New York City Law Department and the attorney assigned to the defense of this matter.
        City Defendants write on behalf of all parties to respectfully request that the Court amend the
        March 15, 2019 Case Management Plan and Scheduling Order, as amended on August 9, 2019,
        specifically to extend fact discovery from November 19, 2019 until March 19, 2020, and expert
        discovery from January 3, 2020 until May 4, 2020.

                        By way of background, the Court first issued a Scheduling Order in this matter on
        or about July 30, 2018 (Dkt. No. 120). Thereafter, discovery was stayed to allow plaintiff to
        retain counsel. After Ms. Price obtained counsel, the parties submitted a Proposed Case
        Management Plan and Scheduling Order on March 15, 2019 (Dkt. No. 128) that was
        subsequently endorsed by the Court (Dkt. No. 133). On August 8, 2019, the parties requested
        that the portion of the March 15 Scheduling Order directing that fact discovery be completed by
        August 19, 2019, be amended to extend the close of fact discovery to November 19, 2019 and
        the corresponding close of expert discovery to January 3, 2020. Your Honor granted that request
        on August 9, 2019. The parties are now making a second request to enlarge the close of fact and
        expert discovery until March 19, 2020 and May 4, 2020, respectively.

                       While the parties have worked diligently to meet the discovery deadlines in this
        matter, an enlargement of discovery is necessary for a number of reasons. First, the undersigned
         Case 1:15-cv-05871-KPF Document 139 Filed 11/14/19 Page 2 of 2




has only been assigned to this matter since early October 2019, 1 and, as such is still in the
process of learning the case file, including reviewing over 12,000 electronic documents produced
by plaintiff, as well as, identifying outstanding discovery that still needs to be produced by both
plaintiff and defendants. Second, depositions cannot be conducted until the undersigned has had
the opportunity to digest the discovery produced so far, and all parties are assured that all
outstanding discovery has been produced. Third, due to the upcoming holiday season, the parties
anticipate challenges to scheduling the depositions of both the parties and non-parties. Fourth,
plaintiff’s counsel is currently preparing for a trial that is scheduled to commence in January
2020.

               Based on the foregoing, the parties respectfully request an extension of the fact
discovery deadline from November 19, 2019 until March 19, 2020, and an extension of the
expert discovery deadline from January 3, 2020 until May 4, 2020. A Proposed Order amending
the fact and expert discovery deadlines is attached hereto for the Court’s endorsement. Thank
you for your consideration herein.



                                                                 Respectfully submitted,

                                                                 Laura Iheanachor /s/
                                                                 Laura Iheanachor
                                                                 Assistant Corporation Counsel
                                                                 Special Federal Litigation Division

cc:     All Counsel of Record (By ECF & E-Mail)



Application GRANTED. The Court is disappointed to learn that
despite previously granting the parties a considerable extension
of time to complete discovery and the Court's prior statement
that no further extensions would be granted (see Dkt. #137), the
parties are seeking a further extension. However, the Court
accepts defense counsel's representation that she began working
on this case last month. The Court writes to underscore that
the parties shall not seek extensions on any further grounds.
The pretrial conference previously scheduled for November 20,
2019, is hereby ADJOURNED to March 26, 2020, at 3:00 p.m.

                                                     SO ORDERED.

Dated: November 14, 2019
       New York, New York
                                                         HON. KATHERINE POLK FAILLA
1
                                                         UNITED STATES DISTRICT JUDGE
  The former Assistant Corporation Counsel assigned to this matter resigned from this Office.



                                                    2
